Title: To Thomas Jefferson from John Breckinridge, 13 January 1801
From: Breckinridge, John
To: Jefferson, Thomas



Dear Sir
Lexington 13th. Jany. 1801.

Indulge me in congratulating you, and felicitating my country, in your election to the presidential chair. Few events, if any, have given this remote, but republican portion of Amea., such real & universal pleasure. To myself, who am now consigned by my country to a six years Service in an office, many of the important duties of which are so intimately connected with this high and important Department, & independant of all personal attachment & regard, it is highly gratifying indeed.
Mr. John Jouitt who has just called upon me, informs me, that the office of Marshall for this State will become vacant next Spring; that he expects the present Marshall will not be continued, & that he is desireous of the Appointt.—I am unacquainted with the merits of the present Marshall Mr. McDowell, in the discharge of his office, having very seldom attended the fœderal Court, & living at some distance from him.
As you have I presume a pretty good acquaintance with Mr. Jouitt,  & of long standing, I think little from me, in his behalf, can be necessary. Should you deem it inexpedient to reappoint Mr. Mc.Dowell, I hesitate not to declare, that I have no doubt Mr. Jouitt would execute the trust, with great credit to himself, & which is more important, to the satisfaction & quiet of the community.—He is independant in his circumstances, a popular public Character, and a decided Republican. If inducements, other than his duty, were necessary to ensure the most faithful discharge of the trust, his long attachment to your person & character, and his anxiety for the success & popularity of your administration, would alone be sufficient. These considerations, with some others, I confess attach me to his interests in the present application, & I shall of consequence be highly gratified should he meet with success.
With great respect & esteem I am dear sir Your friend & Servt.

John Breckinridge

